People v Ceruti (2016 NY Slip Op 05761)





People v Ceruti


2016 NY Slip Op 05761


Decided on August 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2011-10438	ON MOTION
 (Ind. No. 3039/10)

[*1]The People of the State of New York, respondent,
vTimothy Ceruti, appellant.  DECISION & ORDER Motion by the appellant for leave to reargue an appeal from a judgment of the Supreme Court, Queens County, rendered October 25, 2011, which was determined by decision and order of this Court dated October 14, 2015. Upon the papers filed in support of the motion and the papers filed in relation thereto, it is ORDERED that the motion is granted, and, upon reargument, the decision and order of this Court dated October 14, 2015 (People v Ceruti, 132 AD3d 776), is recalled and vacated, and the following decision and order is substituted therefor:

Lynn W. L. Fahey, New York, NY (A. Alexander Donn of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Merri Turk Lasky, Mariana Zelig, and John McGoldrick of counsel), for respondent.
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered October 25, 2011, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of assault in the second degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
Contrary to the defendant's contention, the Supreme Court's determination, in effect, that the facially neutral explanation provided by the prosecutor for excluding the prospective juror was not pretextual, is entitled to great deference on appeal, and is supported by the record (see People v Tucker, 131 AD3d 713).
The defendant's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court